Citation Nr: 1225765	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  04-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a pelvic disorder.

2.  Entitlement to an effective date prior to June 28, 2001 for an award of service connection for depressive disorder.

3.  Entitlement to an effective date prior to June 28, 2001 for an award of service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennesee and a December 2006 rating decision on behalf of the North Little Rock, Arkansas RO.  The claims folder is now under the jurisdiction of the North Little Rock, Arkansas RO.

The rating action in January 2003 concluded that new and material evidence had not been received to reopen the claim for service connection for a chronic disability manifested by pelvic pain.  By decision dated in June 2006, the Board determined new and material evidence had been received, and reopened the claim for service connection for a pelvic disorder.  The reopened claim was remanded for additional development of the record.  In addition, the Board granted service connection for depressive disorder and headaches.  The December 2006 rating decision effectuated the Board's decision and assigned June 28, 2001 as the effective date for service connection for depressive disorder and for service connection for headaches.  The Veteran disagreed with the assigned effective date.  In October 2009, the Board remanded the claim for service connection for a pelvic disorder, as well as the claims for an earlier effective date for service connection for depressive disorder and headaches.  The case is again before the Board for appellate consideration.

The Veteran testified at a video conference hearing before a Veterans Law Judge in November 2004.  By letter dated May 2012, the Board advised her that the Veterans Law Judge who had conducted that hearing was no longer employed by the Board.  She was provided the opportunity for another hearing, but did not respond to the letter.  

In December 2011, the Veteran's representative submitted argument to the Board regarding the Veteran's claims for an earlier effective date for service connection for headaches and for depressive disorder.  In this statement, the representative noted the Veteran had submitted a substantive appeal.  The Board acknowledges the substantive appeal is not of record.  However, the Board has obtained the temporary file and reviewed the records contained in Virtual VA.  The Board has, therefore, reviewed all available sources.  In light of the fact that, with consideration of the provisions of 38 C.F.R. § 20.305, the representative's December 2011 statement was received within 60 days of the issuance of the October 2011 statement of the case regarding this matter, the Board accepts it as a timely substantive appeal.  


FINDINGS OF FACT

1.  Any in-service complaints of pelvic pain were acute and transitory and resolved without residual disability.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a chronic disability manifested by pelvic pain during the appeal period.

3.  The Veteran's claim for service connection for headaches was denied by the RO in November 1994, and the Veteran did not file a timely appeal.

4.  The Veteran submitted a claim to reopen the claim for service connection for headaches on June 28, 2001.

5.  The Veteran's initial claim for service connection for a psychiatric disability was received on June 28, 2001.



CONCLUSIONS OF LAW

1.  A chronic disability manifested by pelvic pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).

2.  The criteria for an award of service connection for headaches, prior to June 28, 2001, have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

3.  The criteria for an award of service connection for depressive disorder, prior to June 28, 2001, have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's filing of a notice of disagreement as to the effective dates for the awards of service connection for depressive disorder and headaches does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, including in a statement of the case. 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated August 2001 and August 2002, issued prior to the rating decision on appeal, and June 2006, February 2007 and September 2011, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2006, February 2007 and September 2011 letters also advised the Veteran how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  Although, as noted above, separate VCAA notice regarding the effective date claims was not required, the September 2011 letter also informed the Veteran of the evidence necessary to support a claim for an earlier effective date for an award of service connection.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private medical records, Social Security Administration records, the reports of VA examinations, and the Veteran's testimony at two hearings, including one before a Veterans Law Judge. 

VA clinical examinations with respect to the claim for service connection for a pelvic disorder have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for a pelvic disorder.  She insists her pelvic pain began during boot camp and that her current symptoms are the same as those she experienced in service.

The evidence supporting the Veteran's claim includes the service treatment records and some of the medical findings of record.  The service treatment records disclose the Veteran was seen in June 1990 and reported a one month history of crampy, bilateral pelvic pain.  It was described as intermittent and lasted for several days, and then not returning for days.  The impression was pelvic pain of uncertain etiology, doubt infection.  She complained of right groin pain in August 1990.  It was noted she had been evaluated in June 1990, given medication, but that she did not take it.  A pelvic examination revealed no lesions of the external genitalia.  The assessment was right groin ligament strain.  When seen in October 1990, it was indicated the Veteran had been evaluated by gynecology on two occasions, with normal examinations.  She stated the pain was constant.  The assessment was right inguinal ligament inflammation vs. musculoskeletal pain.  The examiner indicated there was no evidence of gynecological or gastrointestinal pathology.  

VA outpatient treatment records show the Veteran related a long history of pre-menstrual symptoms, including pelvic discomfort, in February 2002.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings of record.  The service treatment records show that when the Veteran was seen with complaints of pelvic pain in October 1980, it was noted there was no evidence of gynecological pathology.  The Veteran was seen for a routine gynecology check-up in October 1991.  No abnormalities were noted and an examination was normal.  On a report of medical history in March 1994, the Veteran denied treatment for a female disorder.  No pertinent information was listed in the physician's summary.  A pelvic examination on the separation examination in March 1994 was normal.  

Following a VA general medical examination in September 1994, the pertinent diagnosis was history of pelvic pain, resolved, with no residuals.  

The Veteran was afforded a VA examination in September 2003.  She complained of pelvic pain which had been present since menarche.  The examiner reviewed her gynecological records which indicated she had a normal pelvic examination.  The examiner stated he discussed the case with a physician who reiterated that pelvic pain was usually not caused by irritable bowel syndrome, and that the Veteran needed a gynecological work-up.  

On VA general medical examination in June 2006, it was reported the Veteran had pelvic pain, but she denied a history of endometriosis.  

The Veteran was afforded a gynecology examination by the VA in May 2008.  She related her pelvic pain started seven to eight years earlier.  When describing the pain, she described vaginal, not pelvic, pain.  She made a connection between her vaginal pain and her acid reflux.  She stated her vaginal pain disappeared when she took medication for irritable bowel syndrome.  The examiner noted that her history did not support a diagnosis of endometriosis.  The assessment was that the Veteran's description of her pelvic pain was confusing.  She admitted to dysmenorrhea which accompanied her menstrual cycle, and ended when her cycle was over.  The examiner commented that the physical examination did not support the diagnosis of classic pelvic pain or vaginismus.  The Veteran experienced dysmenorrhea, but was not taking any medication to help with the symptoms.  The examiner also stated the examination was positive for uretheral and bladder tenderness, and stated this was the pain she felt in her vagina.  She asserted a urology consultation might be beneficial to rule out interstitial cystitis.  Thus, the examiner concluded the Veteran did not have classic pelvic pain since it was not supported on physical findings or the description.  She further noted that interstitial cystitis can mimic pelvic pain.  

Following a VA urology examination in January 2009, it was assessed the Veteran had chronic vaginal and pelvic pain.  An addendum to the examination report shows a cystoscopy was conducted in February 2009.  It was stated the Veteran had no identifiable anatomic abnormality for her chronic pelvic pain.  She did not have any symptoms consistent with interstitial cystitis.  

Initially, the Board notes the Veteran reported pelvic pain during service and following her separation from service.  It is significant to point out, however, that following the May 2008 VA examination, the examiner specifically stated the findings did not support a diagnosis of classic pelvic pain.  In general, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board also acknowledges the Veteran's assertions she has a pelvic disability manifested by pain that is related to service.  However, as a lay person, she is not competent to diagnose such a disorder, or render an opinion as to its cause or etiology, as that requires medical expertise which she is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact she experiences pelvic pain, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render her opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a disability manifested by pelvic pain.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	II.  Effective date 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based on a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).

The Veteran asserts an earlier effective date is warranted for the awards of service connection for a depressive disorder and headaches.  

By rating action dated November 1994, the RO denied the Veteran's claim for service connection for tension headaches.  She was notified of this determination and of her right to appeal by a letter dated the next month, but a timely appeal was not received.  

The Veteran submitted a claim to reopen a claim for service connection for headaches, and for service connection for a psychiatric disability, on June 28, 2001.  

Following the RO's denial of her claim in November 1994, the Veteran did not submit another claim for service connection for headaches until June 28, 2001.  In the absence of a claim of clear and unmistakable error, which has not been filed in this case, there is no basis for an earlier effective date.  38 C.F.R. § 3.400(r).  Thus, June 28, 2001, the date her reopened claim for service connection for headaches was received, is the proper effective date.

With respect to the claim for an earlier effective date for the award of service connection for depressive disorder, the Board points out that the Veteran's initial claim for service connection, submitted in May 1994, included a number of issues, but made no mention of any psychiatric disability.  She did not file a claim for service connection for a psychiatric disability until June 28, 2001.  The Veteran has not alleged she had previously submitted a service connection claim for any psychiatric disability.  Accordingly, this is the proper effective date for the award of service connection for depressive disorder.  

Thus, in this case, the law is dispositive of the claim, and it should be denied because of lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).











	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a chronic disability manifested by pelvic pain is denied.

An effective date for an award of service connection for depressive disorder, prior to June 28, 2001, is denied.

An effective date for an award of service connection for headaches, prior to June 28, 2001, is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


